Title: To George Washington from Thomas Newton, Jr., 2 October 1783
From: Newton, Thomas, Jr.
To: Washington, George


                        
                            Sir
                            Virginia Norfolk Octr 2d 1783
                        
                        I Received your Excys favor inclosing Miss Janet Dalgleishs letter & have wrote her as near as I can
                            the situation of her Brothers affairs here. Dotr Campbell the Exr lives in Bermuda he has made no
                            return of his proceedings nor has their been an audit of the Estate that no thing can be done without his rendering an
                            acct. I have inform’d by letter that if she can send me proper papers, I will do all in my power to have her justice done.
                            Your Excys letter gave me great pleasure & I hope the Confidence you have placed in me by recommending me may gave
                            those interested every satisfaction, and I also hope to render you an Acct of my former proceedings that may prove
                            satisfactory the whole has lain still during the war and I think good but the great sufferings of some of those indebted
                            will I am afraid make it a long time in Collecting. my best indevers shall not be wanting to finish the
                            whole as soon as possible. I am Yr Excy Most Obt Servt
                        
                            Thos Newton Jr
                        
                    